DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/757,352 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 is merely broader than copending dependent claim 2. It is clear that all of the elements of instant claim 1 are found in claim 2 of the copending application. The difference lies in the fact that the copending claim includes many more elements and is thus much more specific. Thus the invention of the copending claim 2 is in effect a "species" of the "generic" invention of the instant claim 1. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section 11(B). Since claim 1 is anticipated by copending claim 2, it is not patentably distinct from the copending claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa). 
Regarding claim 1, Yukawa discloses (as seen in Figs. 1-3) a pneumatic tire (title) comprising: a tread portion (3t) extending in a tire circumferential direction and having an annular shape (see Fig. 2); a pair of sidewall portions (3s) disposed on opposite sides of the tread portion (3t); and a pair of bead portions (3b) disposed toward the inside of the sidewall portions (3s) in a tire radial direction (see Fig. 1); wherein a sound absorbing member (4) is fixed via an adhesive layer to an inner surface (3i) of the tread portion (3t) along the tire circumferential direction ([0051]). Yukawa further discloses that the sound absorbing member (4) has a hardness x of 10 to 250 N                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     880 (-21*90 + 2770), and x                         
                            >
                        
                     80. Yukawa further discloses another exemplary embodiment in which the sound absorbing member (4) has a hardness x of 110 N and an elongation at break y of 210 % (see Ex. 9 in Table 2, [0080]), satisfying the claimed relationships: 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     460 (-21*110 + 2770), and x                         
                            >
                        
                     80. Thus, a skilled artisan would have reasonable expectation that the sound absorbing member of Yukawa would satisfy the relationships 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     -21x + 2770, and x                         
                            >
                        
                     80 as claimed in claim 1. 
Regarding claim 3, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) has a volume of 0.4 to 20% of a cavity volume (V1) of the pneumatic tire ([0026]), overlapping the claimed range of 10% to 30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 4, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) comprises a single band-like body (see Figs. 1 and 3). Yukawa further discloses that the band-like body forming the sound absorbing member (4) is disposed straddling a tire equator (C) (see Fig. 3; [0029]). While the embodiment of the tire disclosed by Yukawa in Figs. 1-3 
Regarding claim 7, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) comprises a missing portion (see Modified Figure 2 below) in at least one section in the tire circumferential direction. 

    PNG
    media_image1.png
    730
    725
    media_image1.png
    Greyscale

Modified Figure 2, Yukawa
Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa) in view of Tanno et al. (U.S. Patent Pub. No. 2009/0053492) (of record) (Tanno '492). 
Regarding claim 2, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa fails to disclose, however, that the sound absorbing member (4) has a 3 to 30 kg/m3 and that a number of cells of the sound absorbing member (4) is from 30 cells/25 mm to 80 cells/25 mm. 
Tanno ‘492 teaches (as seen in Fig. 1) a substantially similar pneumatic tire ([0002]) comprising a tread portion (1) and a sound absorbing member (5) fixed via an adhesive to an inner surface of the tread portion (1) ([0040]). Tanno ‘492 further teaches that the sound absorbing member (5) has a density of from 10 to 30 kg/m3 , suggesting the claimed density range of from 10 kg/m3 to 30 kg/m3 , in order to effectively suppress damages to the sound absorbing member (5) ([0018]). Tanno ‘492 further teaches that the number of cells of the sound absorbing member (5) is from 40 cells/25 mm to 100 cells/25 mm, which overlaps the claimed range of from 30 cells/25 mm to 80 cells/25 mm, in order to balance a reduction in tear strength of the sound absorbing member (5) with lowered production stability ([0026]). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by Yukawa to have the density and number of cells of the sound absorbing member as taught by Tanno ‘492 because they would have had a reasonable expectation that doing so would effectively suppress damages to the sound absorbing member and balance a reduction in tear strength of the sound absorbing member with lowered production stability. 
Regarding claim 8, modified Yukawa discloses all of the limitations as set forth above for claim 2. Modified Yukawa further discloses that the sound absorbing member 
Regarding claim 9, modified Yukawa discloses all of the limitations as set forth above for claim 8. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a single band-like body (Yukawa: see Figs. 1 and 3). Modified Yukawa further discloses that the band-like body forming the sound absorbing member (Yukawa: 4) is disposed straddling a tire equator (Yukawa: C) (Yukawa: see Fig. 3; [0029]). While the embodiment of the tire disclosed by modified Yukawa in Figs. 1-3 does not have a rectangular cross-sectional shape, modified Yukawa discloses that the cross-sectional shape of the sound absorbing member (Yukawa: 4) is not particularly limited, and a rectangular shape is adoptable from the viewpoints of productivity, durability, road noise reduction effect, and so on (Yukawa: [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member shown in the embodiment of the tire disclosed by modified Yukawa in the drawings to have a rectangular cross-sectional shape from the viewpoints of productivity, durability, road noise reduction effect, and so on. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa) in view of Yugawa (JP 2005-262920 with English Machine Translation) (Yugawa). 

Yugawa teaches (as seen in Figs. 5 and 8) a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 below) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) 

    PNG
    media_image2.png
    389
    728
    media_image2.png
    Greyscale

Modified Figure 8, Yugawa
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa) in view of Tanno et al. (U.S. Patent Pub. No. 2009/0053492) (of record) (Tanno '492) as applied to claim 8 above, and further in view of Yugawa (JP 2005-262920 with English Machine Translation) (Yugawa). 
Regarding claim 10, modified Yukawa discloses all of the limitations as set forth above for claim 8. Modified Yukawa fails to disclose, however, a center land portion 
Yugawa teaches (as seen in Figs. 5 and 9) a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 above) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) comprises a first band-like body (see Modified Figure 8 above) and a second band-like 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member as disclosed by modified Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa) in view of Tanno (U.S. Patent Pub. No. 2009/0199942) (Tanno '942). 
Regarding claim 6, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the adhesive layer comprises a double-sided adhesive tape (15) ([0051]). Yukawa fails to disclose, however, that the adhesive layer has a total thickness of from 10 μm to 150 μm. 
Tanno ‘942 teaches (as seen in Fig. 1) a substantially similar pneumatic tire (title) comprising a tread portion (1) and a sound absorbing member (5) fixed via an adhesive layer to an inner surface of the tread portion (1) along the tire circumferential direction ([0043]). Tanno ‘942 further teaches that the thickness of the adhesive layer is preferably 5 μm to 150 μm ([0043]), which overlaps the claimed range of from 10 μm to 150 μm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanno ‘942 further teaches that the above thickness range of the adhesive layer is preferred for reducing the weight of the tire ([0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer as disclosed by Yukawa to have the thickness as taught by Tanno ‘942 in order to reduce the weight of the tire. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (U.S. Patent Pub. No. 2009/0038726) (of record) (Yukawa) in view of Tanno et al. (U.S. Patent Pub. No. 2009/0053492) (of record) (Tanno '492) as applied to claim 8 Yugawa (JP 2005-262920 with English Machine Translation) (Yugawa) as applied to claim 10 above, and further in view of Tanno (U.S. Patent Pub. No. 2009/0199942) (Tanno '942). 
Regarding claim 11, modified Yukawa discloses all of the limitations as set forth above for claim 10. Modified Yukawa further discloses that the adhesive layer comprises a double-sided adhesive tape (Yukawa: 15) (Yukawa: [0051]). Modified Yukawa fails to disclose, however, that the adhesive layer has a total thickness of from 10 μm to 150 μm. 
Tanno ‘942 teaches (as seen in Fig. 1) a substantially similar pneumatic tire (title) comprising a tread portion (1) and a sound absorbing member (5) fixed via an adhesive layer to an inner surface of the tread portion (1) along the tire circumferential direction ([0043]). Tanno ‘942 further teaches that the thickness of the adhesive layer is preferably 5 μm to 150 μm ([0043]), which overlaps the claimed range of from 10 μm to 150 μm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanno ‘942 further teaches that the above thickness range of the adhesive layer is preferred for reducing the weight of the tire. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer as disclosed by modified Yukawa to have the thickness as taught by Tanno ‘942 in order to reduce the weight of the tire. 
Regarding claim 12, modified Yukawa discloses all of the limitations as set forth above for claim 11. Modified Yukawa further discloses that the sound absorbing 

    PNG
    media_image1.png
    730
    725
    media_image1.png
    Greyscale

Modified Figure 2, Yukawa
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749  
                                                                                                                                                                                                      /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749